Exhibit 10.3 (k)


AMENDMENT NO. 11 TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE
AGREEMENT
This AMENDMENT NO. 11 TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE
PURCHASE AGREEMENT, dated as of September 10, 2020 (this “Amendment”), is made
and entered into by and between Plexus Corp., a Wisconsin corporation
(“Plexus”), Plexus Intl. Sales & Logistics, LLC, a Delaware limited liability
company (“PISL”), Plexus Manufacturing Sdn. Bhd., a private company limited by
shares organized under the laws of Malaysia (“PM”), Plexus Services Ro SRL, a
company organized and existing under the laws of Romania. (“Plexus Romania”),
Plexus Corp. (UK) Limited, a company organized and existing under the laws of
Scotland (“Plexus UK” and together with Plexus, PISL, PM and Plexus Romania,
each, a “Seller”, and collectively, the “Sellers”), Plexus, as Seller
Representative and as Guarantor, and MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch) (the “Purchaser”).
WITNESSETH:
WHEREAS, the Seller Representative, the Sellers, the Guarantor and the Purchaser
are parties to that certain Amended and Restated Master Accounts Receivable
Purchase Agreement, dated as of December 14, 2016 (as amended, modified or
restated from time to time prior to the date hereof, the “Existing Agreement”
and as amended by this Amendment, the “MARPA”); and
WHEREAS, the Sellers have requested that the Existing Agreement be amended as
set forth below and the Purchaser has agreed to such request.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Agreement.
SECTION 2. Amendment. Effective as of the Effective Date (as defined in Section
3 hereof), the Existing Agreement is hereby amended as follows:
(a)The defined term “Applicable Margin” in Section 1.1 of the Existing Agreement
shall be amended and restated in its entirety to read as follows:
    “Applicable Margin” means with respect to Receivables owed by each Approved
Obligor, the rate per annum set forth under the heading “Applicable Margin” for
such Approved Obligor on Schedule A, as may be as adjusted from time to time as
mutually agreed in writing (which may be via email or in any Purchase Request)
by the Seller Representative and the Purchaser.
(b)The defined terms “Approved Obligor Buffer Period” and “Approved Obligor
Sublimit” in Section 1.1 of the Existing Agreement shall each be amended by
adding the following parenthetical immediately following the words “as mutually
agreed in writing” therein: “(which may be via email)”



--------------------------------------------------------------------------------



(c)The defined terms “EURIBOR”, “GBP LIBOR” and “LIBOR” in Section 1.1 of the
Existing Agreement shall each be amended by adding the following phrase
immediately following the word “means” in the first line thereof: “, subject to
Section 2.7”.
(d)The following definition of “Cost of Funds Rate” shall be added in Section
1.1 of the Existing Agreement in appropriate alphabetical order:
Cost of Funds Rate” means the rate per annum reasonably determined and
calculated by the Purchaser to be its cost of funding for the relevant period
from whatever sources it may select in accordance with its usual procedures for
sourcing funds (to be consistent with such selection generally under other
receivables facilities under which it acts as purchaser), taking into account
factors including, but not limited to, the Purchaser's external and internal
funding costs and prevailing interbank market rates and conditions.
Notwithstanding the foregoing, if the Cost of Funds Rate shall be less than 0%,
such rate shall be deemed 0% for purposes of this Agreement. To the extent any
Purchase Requests are to funded using a Discount that is calculated based on the
Cost of Funds Rate, the Purchaser shall, upon a Seller’s request, confirm the
Cost of Funds Rate then in effect.
(e)Section 2 of the Existing Agreement shall be amended by adding the following
new Section 2.7 at the end thereof:
    “Section 2.7. LIBOR Replacement. Anything in this Agreement to the contrary
notwithstanding, if the Purchaser determines (which determination shall be
binding and conclusive absent demonstrable error) that quotations of interest
rates for the relevant deposits in the definition of LIBOR, EURIBOR and/or GBP
LIBOR (the “Applicable Benchmark”) in Section 1 are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining the
Discount Rate applicable to a Receivable included on any Purchase Request
(whether by reason of circumstances affecting the London interbank Eurodollar
market or otherwise) or adequate and reasonable means do not exist for
ascertaining such Applicable Benchmark or such Applicable Benchmark does not
adequately and fairly reflect the cost to the Purchaser of purchasing a
Receivable, then the Purchaser shall give the Seller Representative prompt
notice thereof, and so long as such condition remains in effect and provided
that the Purchaser is invoking its right generally to use a different benchmark
rate under similar receivables purchase facilities that include similar language
to that contained in this Section 2.7, (i) no Purchase Request using the
Applicable Costs of Funds that includes such Applicable Benchmark shall be
funded using such Applicable Benchmark as a component of the Discount and (ii)
all outstanding and future Purchase Requests shall be funded using a Discount
that is calculated based on the Cost of Funds Rate plus a margin equal to the
Applicable Margin. If (i) the foregoing unavailability or inadequacy with
respect to such Applicable Benchmark is not of a temporary nature or (ii) the
Purchaser or the Seller Representative determines that (A) the administrator of
such Applicable Benchmark or a Governmental Authority having jurisdiction over
such administrator or the Purchaser (or any other Person on behalf of such
administrator or Governmental Authority) has made or published a public
statement announcing that (1) the administrator of such Applicable Benchmark has
ceased or will cease to provide such Applicable Benchmark, permanently or
indefinitely (provided that, at the time of such statement or publication, no
successor administrator will continue to provide such Applicable Benchmark), or
(2) such Applicable Benchmark is no longer representative or (B) receivable
purchase agreement that include similar language to that contained in this
Section 2.7 are being executed or amended to incorporate or adopt a new
benchmark interest rate (including any mathematical



--------------------------------------------------------------------------------



or other adjustments to the benchmark (if any) incorporated therein) to replace
such Applicable Benchmark, then, upon notice by the Purchaser or the Seller
Representative to the other of the same, the Purchaser and the Seller
Representative shall negotiate in good faith with a view to agreeing upon
another mutually acceptable benchmark for calculating the Discount Rate
applicable to such Applicable Benchmark (including any mathematical or other
adjustments to such benchmark or the Discount Rate) for the relevant Receivable
and such other related changes to this Agreement as may be applicable. For the
avoidance of doubt, if such alternate benchmark interest rate as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Each determination by the Purchaser shall be conclusive
absent demonstrable error.”
(f)Schedule A to the Existing Agreement shall be amended and restated in its
entirety to read as set out on Annex A attached to this Amendment.
SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date on which the Purchaser shall have received, in form and substance
satisfactory to it (the “Effective Date”) this Amendment, duly executed by the
Sellers, the Seller Representative and the Guarantor.
SECTION 4. Representations and Warranties; Reaffirmation.
(a)Representations and Warranties. To induce the Purchaser to enter into this
Amendment, each of the Seller Representative and the Sellers hereby represents
and warrants to the Purchaser that as of the date hereof, the representations
and warranties made by the Sellers in the Existing Agreement are true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent such representation or warranty expressly
relates to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date).
(b)Reaffirmation. Each Seller, by its signature below, hereby (i) agrees that,
notwithstanding the effectiveness of this Amendment, the MARPA continues to be
in full force and effect (as expressly amended hereby) and (ii) affirms and
confirms its obligations under each of the Purchase Documents to which it is a
party. On and after the effective date of this Amendment, each reference in the
MARPA to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the MARPA and each reference in the other documents referred
to in the MARPA, “thereunder”, “thereof” or words of like import referring to
the MARPA (as the case may be), shall mean and be a reference to the Purchase
Agreement as amended by this Amendment. This Amendment shall constitute a
Purchase Document.
(c)Affirmation and Consent of Guarantor. Guarantor hereby consents to the
amendment of the Purchase Agreement made by this Amendment, and hereby affirms
and agrees that its unconditional and irrevocable guaranty contained in Section
11.4 of the Purchase Agreement is, and shall continue to be, in full force and
effect and is hereby ratified and affirmed in all respects, and that, on and
after the effective date of this Amendment, each reference in the Purchase
Agreement (including in Section 11.4 thereof) to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Purchase Agreement,
shall mean and be a reference to the Purchase Agreement as amended by this
Amendment.



--------------------------------------------------------------------------------



SECTION 5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or electronic transmission of signature pages hereto), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or electronic copy of an executed counterpart of this
Amendment shall be effective as an original for all purposes.
SECTION 6. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7. Explicit Acceptance. Plexus Romania hereby represents that:
(a)it has reviewed and understood the provisions of this Amendment and it agrees
with the terms thereof;
(b)has independently decided to enter into the Amendment on the basis of its own
assessment or, where it has considered necessary, based on the legal, financial
or technical expertise of external independent consultants selected by it;
(c)it is capable of understanding (by itself or assisted by any consultants that
it has considered necessary) and understands and accepts the contents of all the
(internal and external) clauses and all the rights and obligations it undertakes
through this Amendment; and
(d)each clause of this Amendment has been negotiated by or on behalf of Plexus
Romania with the Purchaser or their representatives (for the purpose of this
Clause “negotiation” meaning both the exchange of proposals between parties or
their representatives which has resulted in a final agreement in relation to
certain clauses, and the unconditional acceptance by a party of the clauses
proposed by the other party). In particular, Plexus Romania explicitly
represents that it understands and accepts each and all unusual standard clauses
(as defined by Article 1203 of the Romanian Civil Code, to the extent
applicable) in this Amendment and MARPA.
SECTION 8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


SELLERS:




PLEXUS CORP.



By: /s/ Patrick J. JermainName: Patrick J. JermainTitle: Executive Vice
President & Chief Financial Officer





PLEXUS INTL SALES & LOGISTICS, LLC



By: /s/ Angelo M. NinivaggiName: Angelo M. NinivaggiTitle: Vice President &
Secretary





PLEXUS SERVICES RO SRL



By: /s/ Denis KerrName: Denis KerrTitle: Director




By: /s/ Angelo M. NinivaggiName: Angelo M. NinivaggiTitle: Director





PLEXUS CORP. (UK) LIMITED



By: /s/ Denis KerrName: Denis KerrTitle: Director





[Signature Page Amendment No. 11]

--------------------------------------------------------------------------------





PLEXUS MANUFACTURING SDN. BHD



By: /s/ Lim Yong JinName: Lim Yong JinTitle: Director







[Signature Page Amendment No. 11]


--------------------------------------------------------------------------------



PURCHASER:
MUFG BANK, LTD.
(f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH)

By: /s/ Richard Gregory HurstName: Richard Gregory HurstTitle: Managing Director









[Signature Page Amendment No. 11]


--------------------------------------------------------------------------------



ANNEX A
SCHEDULE A TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
Approved Obligors

Approved Obligor
Approved Obligor Sublimit (USD)*
Approved Obligor Buffer Period (days)*Applicable Margin*

    *subject to adjustment as set forth in the definition thereof

